MEMORANDUM OPINION
BUSSEY, Judge.
Orville Larry Kaemper, petitioner herein, seeks his release from confinement in the State Penitentiary where he is currently incarcerated by virtue of a judgment and sentence rendered against him in the Tulsa County Court on his plea of guilty for the crime of Robbery by Fear, for which he was sentenced to serve a term of ten (10) years in the State Penitentiary at McAlester, Oklahoma; the latter five years was suspended.
Petitioner completed the first five years of his sentence in which he served under prison no. 70505, and thereafter was released under the suspended portion of his sentence which was revoked and petitioner was returned to the State Penitentiary and rebilled under prison no. 74917.
The petitioner does not contend that the judgment and sentence under which he is confined is invalid, but rather that by re-billing him under a number different than the prison number assigned to him when he was first received by the authorities, he has been twice placed in jeopardy for the same offense.
Although we are prone to liberally construe applications filed by inmates of the State Penitentiary, pro se, we must hold that the petitioner’s contention is wholly without merit and that he will not be entitled to his release from confinement until he has completed serving the judgment and sentence imposed by the trial court. The writ prayed for is accordingly denied.
Writ denied.
NIX, P. J., and BRETT, J., concur.